Citation Nr: 1823054	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  13-13 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity prior to February 7, 2012.

2.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity prior to February 7, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran served on active duty from December 1965 until his retirement in February 1986.

These matters originally came before the Board of Veterans' Appeals (Board) on appeal from December 2009 and March 2012 rating decisions of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

In July 2016, the Board denied, in pertinent part, the claim for entitlement to increased ratings for peripheral neuropathy of the right and left lower extremities prior to February 7, 2012.  The Veteran appealed the Board's decision to the United State Court of Appeals for Veterans Claims (Court).  He did not appeal the Board's remaining determinations, and the Board decision was vacated and remanded by the Court on the grounds discussed below.  The claim for increased ratings for peripheral neuropathy of the right and left lower extremities prior to February 7, 2012 has been returned to the Board.  

Additionally, in February 2017, the Board also remanded a claim for an increased rating for osteoarthritis of the lumbosacral spine for additional development to include a VA examination.  The Veteran underwent a VA examination in April 2017.  The AOJ has not had the opportunity to readjudicate the claim and, as such, the Board will not make a decision on the issue at this time.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Prior to February 7, 2012, the Veteran's peripheral neuropathy of the right lower extremity was manifest by mild incomplete paralysis of the sciatic nerve.

2.  Prior to February 7, 2012, the Veteran's peripheral neuropathy of the left lower extremity was manifest by mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent prior to February 7, 2012, for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code, Diagnostic Code 8520 (2017).

2.  The criteria for an initial rating in excess of 10 percent prior to February 7, 2012, for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code, Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.




	(CONTINUED ON NEXT PAGE)

II.  Increased Rating

Legal Criteria 

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

In Fenderson v. West, 12 Vet App 119, 125-26 (1999), the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a Veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, as here, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged ratings" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.

The Veteran's peripheral neuropathy of the right lower extremity has been rated as 10 percent disabling and his peripheral neuropathy of the left lower extremity has been rated as 10 percent disabling under Diagnostic Code 8520.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).

Diagnostic Codes 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  Neuritis and neuralgia are rated as incomplete paralysis.  Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2017).  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124 (2017).

Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a (2017).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a (2017).

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2017).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C. § 7104 (2012); 38 C.F.R. §§ 4.2, 4.6 (2017).

Factual Background and Analysis

The Board notes that the Court found, in the Memorandum Decision, that the Board's analysis as to the Veteran's symptoms prior to February 2012 were inadequate as it was based solely on the findings of the December 2009 VA examiner who did not describe the severity of the Veteran's right and left peripheral neuropathies of the lower extremities as either "mild", "moderate", or "severe".  

Private treatment records from Baptist Primary Care show a diagnosis of diabetes.  In private treatment notes dated in December 2008, June 2009, January 2010, June 2010, the Veteran specifically denied numbness.  

The Veteran was also treated by B. B., P.A.-C. during this time.  In a February 2009 private treatment note, the Veteran complained of intermittent numbness and tingling in his toes.  He stated that after a long day of driving, he has more numbness and tingling than normal.  Upon physical examination, sensation was intact and strength was noted as 5/5.  The diagnosis was peripheral neuropathy.  In an August 2009 private treatment note, the Veteran reported he had no major issues and stated he was playing golf every day.  

On December 2009 VA examination, the Veteran had symptoms of numbness, dysesthesias, and shooting pain in both feet.  A sensory function test showed decreased vibration, pain, and light touch in the feet.  Reflexes were normal, and there was no muscle atrophy; abnormal muscle tone or bulk; tremors, tics, or other abnormal movements.  The Veteran's gait and balance were normal.  While peripheral neuropathy had no significant effects on the Veteran's occupation, he did report it had effects on his usual daily activities, including severe effects with exercise, recreation, and traveling; moderate effects with chores and sports; and mild effects on shopping.

In a December 2011 VA progress note, the Veteran again denied numbness, burning, or tingling in the extremities.  Upon physical examination, deep tendon reflexes were normal and superficial touch and pain sensation was intact bilaterally. 

On February 2012 VA examination, the Veteran reported moderate intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness in his bilateral lower extremities.  His strength was normal and there was no muscle atrophy or trophic changes.  There were decreased deep tendon reflexes in the bilateral ankles, decreased light touch/monofilament testing in the feet/toes, and decreased vibration sensation and cold sensation in the bilateral lower extremities.  The examiner noted the Veteran had lower extremity diabetic peripheral neuropathy, specifically mild, incomplete paralysis of the right and left sciatic nerve, which did not impact his ability to work.

On review of the record, the Board finds that the disability picture presented by the Veteran's peripheral neuropathy of the right and left lower extremities shows no more than a 10 percent disability rating on each side prior to February 7, 2012.  Prior to that date, there was no indication his symptoms reached a level that could be described as "moderate."  Other than the December 2009 VA examination, the Veteran only complained of numbness once in a February 2009 private treatment note while continually denying numbness.  Furthermore, the December 2009 VA examiner and the December 2011 VA evaluator found his reflexes were normal.  As such, the collective evidence prior to February 7, 2012 does not support a finding that the criteria for a rating higher than 10 percent for peripheral neuropathy of the right and left lower extremities was more nearly approximated.  

By contrast, from February 7, 2012 to September 16, 2015, the Veteran's symptoms worsened and were specifically described as moderate.  The Veteran continued to complain of intermittent pain, paresthesias, and numbness, but also complained of cold sensation, and, upon physical examination, there was a decrease in deep tendon reflexes at the ankle.  Therefore, the Veteran's peripheral neuropathy of the right and left lower extremities warranted a higher 20 percent disability rating on each side from the February 7, 2012 VA examination, but not earlier.  

In making these determinations, the Board has reviewed all the evidence of record, both medical and lay evidence, regarding the level of severity of these disabilities.  The Board finds the preponderance of the evidence, however, is against higher ratings prior to February 7, 2012.

Accordingly, the Board finds that entitlement to disability ratings in excess of 10 percent prior to February 7, 2012 for peripheral neuropathy of the right and left lower extremities is not warranted.  Gilbert, 1 Vet. App. 49; 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity prior to February 7, 2012 is denied.

Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity prior to February 7, 2012 is denied.



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


